Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 11-20 are objected to because of the following informalities:  
Claims 11-20 are objected to under 37 CFR 1.75 as being a substantial duplicates of Claims 1-10, respectively.  The only difference between the two claim sets is that Claim 1 is drawn to “a mounting device” and Clam 10 is drawn to “an apparatus.”  The bodies of each of the claims are identical.  The differences in the preamble are not enough to distinguish one claim set from the other.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 both recite “the at least one base plate includes four base plates.”  This is problematic because Claims 5 and 15 depend from Claims 4 and 14, respectively, which recites “at least one base plate coupled to at least one end of the first arm.”  Thus, as the claims are drafted, four base plates would be coupled to the first arm.  Applicant should amend the claims such that it is clear as to where each of the base plates are coupled as well as ensuring the proper number of plates attached to each arm.  Appropriate correction is required.
Claims 9 and 19 recite “a tether coupled to the bolt.”  Notably, the invention is drawn to a mounting device that includes a top plate rather than a system that includes a top plate and a tether attached thereto.  Therefore, the addition of the tether coupled to the bolt makes the scope of this invention unclear.  Additionally, none of the figures show a tether as being part of the claimed mounting device, which supports that idea that the “mounting device” per se does not require a tether to be coupled thereto.  Rather, the mounting device is intended to be used with a tether or any other device a user wishes to mount to the bolt.  As such, the tether of Claims 9 and 19 will be treated as a recitation of intended use rather than a required element of the mounting device.
Please note, if Applicant desires the tether to be a positively recited element of the claimed invention, then an independent system claim should be amended to the claim set and the figures must be amended to show a tether coupled to the bolt.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000-45536 (JP 536).

    PNG
    media_image1.png
    378
    418
    media_image1.png
    Greyscale


Regarding Claims 1 and 11:  JP 536 discloses a mounting device comprising: a first arm (See Annotated Fig. A); a second arm (See Annotated Fig. A) positioned parallel to the first arm; and a top plate (See Annotated Fig. A) coupled to the first arm and the second arm, the top plate including: a center portion (See Annotated Fig. A); a first coupling panel (See Annotated Fig. A) formed at a 90 degree angle with respect to a surface of the center portion; and a second coupling panel (See Annotated Fig. A) formed at a 90 degree angle with respect to the surface of the center portion, the second coupling panel being located at a side of the center portion opposite the first coupling panel.
Regarding Claims 2 and 12:  JP 536 discloses a mounting device of claim 1, wherein: the first coupling panel (See Annotated Fig. A) couples to the first arm (See Annotated Fig. A), and the second coupling panel (See Annotated Fig. A) couples to the second arm (See Annotated Fig. A).
Regarding Claims 3 and 13:  JP 536 discloses a mounting device of claim 2, wherein the top plate (See Annotated Fig. A) securing the first arm (See Annotated Fig. A) to the second arm (See Annotated Fig. A) via the first coupling panel (See Annotated Fig. A) and the second coupling panel (See Annotated Fig. A).
Regarding Claims 4 and 14:  JP 536 discloses a mounting device of claim 1, further comprising at least one base plate (See Annotated Fig. A) coupled to at least an end of the first arm or the second arm.
Regarding Claims 8 and 18:  Jp 536 discloses a mounting device of claim 1, further comprising a bolt (See Annotated Fig. A) extending through a first aperture defined in the top plate.
Regarding Claims 9 and 19:  JP 536 discloses a mounting device of claim 8, further comprising a tether (4) coupled to the bolt.
Regarding Claims 10 and 20:  JP 536 discloses a mounting device of claim 1, further comprising: a first return (See Annotated Fig. A) extending from the top plate between the first coupling panel and the second coupling panel on a second side of the top plate; and a second return (See Annotated Fig. A) extending from the top plate between the first coupling panel and the second coupling panel on a third side of the top plate. 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 7163083, 7240770, 5346036.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632